Exhibit 10.7

FORTUNE BRANDS HOME & SECURITY, INC.

ANNUAL EXECUTIVE

INCENTIVE COMPENSATION PLAN

ARTICLE I

GENERAL

SECTION 1.1 Purpose. The purpose of this Annual Executive Incentive Compensation
Plan (the “Plan”) is to advance the interests of the stockholders of Fortune
Brands Home & Security, Inc. (the “Company”) by providing performance-based
incentives to senior executives of the Company.

SECTION 1.2 Definitions.

(a) “Award” means a right, contingent upon the attainment of specified
Performance Measures within a specified Performance Period, to receive payment
in cash of a specified amount, subject to the Committee’s discretion pursuant to
Section 2.4(a) of the Plan.

(b) “Board of Directors” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board of Directors.

(e) “Incentive Pool” means the total amount of dollars available to be paid to
all Participants based on the extent to which the applicable Performance
Measures are attained. The Incentive Pool for each Performance Period shall be
determined by the Committee pursuant to Section 2.2 and no portion of the
Incentive Pool for any Performance Period which is not awarded in such
applicable Performance Period may be carried forward to a subsequent Performance
Period.

(f) “Participant” means each senior executive of the Company or its subsidiaries
designated by the Committee to participate in the Plan, in any event to include
those individuals designated as “named executive officers” in the Company’s
proxy statement for the year prior to the start of a Performance Period.

(g) “Performance Measures” means criteria and objectives, including one or more
of the following corporate-wide or subsidiary, division, operating unit or
individual measures, stated in either absolute terms or relative terms, such as
rates of growth or improvement: the attainment by a share of common stock of a
specified fair market value for a specified period of time, earnings per share,
return to stockholders (including dividends), return on assets, return on
equity, earnings of the Company before or after taxes and/or interest, revenues,
expenses, market share, cash flow or cost reduction goals, interest expense
after taxes, return on investment, return on investment capital, return on
operating costs, economic value created, operating margin, gross margin, net
income before or after taxes, pretax earnings before interest, depreciation
and/or amortization, pretax operating earnings after interest expense and before
incentives, and/or extraordinary or special items, operating earnings, net cash
provided by operations, and strategic



--------------------------------------------------------------------------------

business criteria, consisting of one or more objectives based on meeting
specified market penetration, geographic business expansion goals, cost targets,
days sales outstanding goals, customer satisfaction, reductions in errors and
omissions, reductions in lost business, management of employment practices and
employee benefits, supervision of litigation and information technology, quality
and quality audit scores, and goals relating to acquisitions or divestitures, or
any combination of the foregoing. In the sole discretion of the Committee, but
subject to Code Section 162(m), the Committee may provide for the Performance
Measures or other terms and conditions of an outstanding Award to be adjusted to
reflect any of the following items: extraordinary, unusual or non-recurring
items; changes in law or accounting principles; currency fluctuations; financing
activities (e.g., effect on earnings per share of issuance of convertible debt
securities); realized or unrealized gains and losses on securities; expenses,
charges or credits for restructuring initiatives, productivity initiatives or
for impaired assets; non-cash items (e.g., amortization, depreciation or
reserves); other non-operating items; write downs of intangible assets,
property, plant or equipment, investments in business units and securities
resulting from the sale of business units; spending for acquisitions; and
effects of any recapitalization, reorganization, merger, acquisition,
divestiture, consolidation, spin-off, split-off, combination, liquidation,
dissolution, sale of assets, or other similar corporate transaction or event.

(h) “Performance Period” means each consecutive twelve-month period commencing
January 1 of each year.

SECTION 1.3 Administration of the Plan. The Plan shall be administered by the
Committee; provided, however, that (i) the number of directors on the Committee
shall not be less than two, and (ii) each member of the Committee shall be an
“outside director” within the meaning of Code Section 162(m)(4). The Committee
shall, in its sole discretion, but subject to the terms of the Plan, select
eligible persons for participation in the Plan and determine the form, amount
and timing of each Award to such persons, the time and conditions of payment of
the Award and all other terms and conditions of the Award. The Committee may
adopt its own rules of procedure, and the action of a majority of the Committee,
taken at a meeting, or taken without a meeting by unanimous written consent of
the members of the Committee, shall constitute action by the Committee. The
Committee shall have the power and authority to administer, construe and
interpret the plan, to make rules for carrying it out and to make changes in
such rules. All such interpretations, rules, regulations and conditions shall be
conclusive and binding on all parties.

ARTICLE II

AWARDS

SECTION 2.1 Awards. The Committee may, in its sole discretion, make Awards to
Participants with respect to each Performance Period, subject to the terms and
conditions set forth in the Plan, the Participant’s Award or resolutions adopted
by the Committee.

SECTION 2.2 Terms of Awards. Within 90 days after the commencement of each
Performance Period (or such earlier or later date as permitted or required by
Code Section 162(m) and the regulations promulgated thereunder), the Committee
shall establish in writing (i) the objective formula for determining the
Incentive Pool for such Performance Period, (ii) the

 

2



--------------------------------------------------------------------------------

applicable Performance Measures and (iii) the allocable percentage of the total
Incentive Pool to which each Participant shall be entitled, provided that the
total of all such percentages for all Participants for any Performance Period
shall not exceed 100 percent.

SECTION 2.3 Limitations on Awards. The maximum amount of an Award to any
Participant for any Performance Period shall not exceed $5.0 million. No part of
any potential Award for any Performance Period which is not actually awarded to
a Participant because of any reduction required or permitted by this Section 2.3
or Section 2.4 below shall be available for award to any other Participant.

SECTION 2.4 Determination and Payment of Awards.

(a) For each Performance Period, promptly after the date on which all necessary
financial or other information becomes available, the Committee shall certify
(i) the degree to which the applicable Performance Measures have been attained
and (ii) with respect to each Participant, the amount of the Participant’s
Award, if any, all in the manner required by Code Section 162(m).
Notwithstanding anything in the Plan to the contrary, the Committee may, in its
sole discretion, reduce or eliminate, but not increase, the amount of a
Participant’s Award. Any adjustments so made by the Committee shall be final,
conclusive and binding.

(b) To the extent an Award granted to a Participant who commences participation
in the Plan after the first day of a Performance Period is intended to be
“performance-based compensation” (within the meaning of Code Section 162(m)),
such Participant shall participate on a proportional basis reflecting the
portion of the Performance Period during which he or she was a Participant.

(c) Amounts to which Participants are entitled shall be payable in a single lump
sum cash payment as promptly as practicable after the certifications and
adjustments (if any) described in this Section 2.4 have been made by the
Committee; but in no event later than March 15th of the year following the end
of the Performance Period.

SECTION 2.5 Deferral of Payment of Awards. At the request of a Participant, the
Committee may permit, in its sole discretion, payment with respect to an Award
made hereunder to be deferred pursuant to a deferral election made by the
Participant. All deferrals shall be for such periods and upon such terms as the
Committee may determine in its sole discretion, subject to Code Section 409A and
may include the payment of an amount equivalent to interest, at such rate or
rates fixed by the Committee or based on one or more predetermined investments
selected by the Committee.

SECTION 2.6 Termination of Employment. A Participant whose employment terminates
for any reason other than death, disability or retirement prior to the last day
of the Performance Period shall not be entitled to receive any amounts pursuant
to the Award, and any Award held by such Participant with respect to such
Performance Period shall be forfeited and cancelled. If a Participant’s
employment terminates before the end of a Performance Period as a result of
death, disability, or retirement, the Participant (or in the event of death, the
Participant’s designated beneficiary) shall be entitled to receive an amount
under the Award equal to the payment the Participant would have received had
such Participant remained employed through the last day of the Performance
Period, prorated for the portion of the Performance Period during which the

 

3



--------------------------------------------------------------------------------

Participant was employed. Such prorated Award shall be paid at the time and in
the manner described in Section 2.4(c) above. If a Participant dies without a
valid, written beneficiary designation on file with the Company, payments under
the Plan shall be made to the Participant’s estate. For purposes of the Plan,
“retirement” shall mean either (1) termination of employment on or after
attaining age 55 and completion of at least five (5) years of service with the
Company or a subsidiary (provided that retirement shall not include termination
of employment for cause), or (2) retirement within the meaning of the Company’s
non-qualified supplemental retirement plan; “disability” shall mean the
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months within the meaning of Code
Section 22(e)(3); and “cause” shall have the meaning set forth in any
employment, severance or other written agreement between the Participant and the
Company or its subsidiaries.

ARTICLE III

MISCELLANEOUS

SECTION 3.1 Restriction on Transfer. No Award shall be transferable other than
by will, the laws of descent and distribution. Any attempt to transfer or
otherwise dispose of an Award shall be null and void.

SECTION 3.2 Tax Withholding. The Company shall deduct from all payments made
under the Plan to a Participant (or, in the event of the Participant’s death, to
the Participant’s beneficiary or estate, as applicable) any Federal, state or
local taxes required by law to be withheld with respect to such payments.
Participants shall be solely responsible for all other taxes associated with the
amounts payable under an Award or the Plan.

SECTION 3.3 Source of Payments. This Plan shall be unfunded and constitutes a an
unvested promise by the Company to make payments in accordance with the terms of
the Plan. The Company shall not have any obligation to establish any separate
fund or trust or other segregation of assets to provide for payments under the
Plan. To the extent any person acquires any rights to receive payments hereunder
from the Company, such rights shall be no greater than those of an unsecured
creditor.

SECTION 3.4 Employment Rights and Other Benefit Programs. The provisions of the
Plan shall not give any Participant any right to be retained in the employment
of the Company. In the absence of any specific agreement to the contrary, the
Plan shall not affect any right of the Company, or of any affiliate of the
Company, to terminate, with or without cause, any Participant’s employment at
any time. The Plan shall not replace any contract of employment between the
Company and any Participant, but shall be considered a supplement thereto. The
Plan is in addition to, and not in lieu of, any other employee benefit plan or
program in which any Participant may be or become eligible to participate by
reason of employment with the Company.

SECTION 3.5 Amendment and Termination. The Board of Directors may at any time
and from time to time alter, amend, suspend or terminate the Plan in whole or in
part, subject to any requirement of stockholder approval required by applicable
law, rule or regulation, including

 

4



--------------------------------------------------------------------------------

Code Section 162(m). No termination or amendment of the Plan or an Award may,
without the consent of the Participant, adversely affect the rights of a
Participant with respect to an Award for which the certifications and
adjustments (if any) described in Section 2.4(a) have been determined, nor shall
any amendment increase the amount payable to a Participant under an outstanding
Award after the date on which the terms of the Award have been determined by the
Committee pursuant to Section 2.2.

SECTION 3.6. Governing Law. The Plan and all rights and Awards hereunder shall
be construed in accordance with and governed by the laws of the State of
Delaware without giving effect to principles of conflicts of laws. The
jurisdiction and venue for any disputes arising under, or any action brought to
enforce (or otherwise relating to), this Plan shall be exclusively in the courts
in the State of Illinois, County of Cook, including the Federal Courts located
therein (should Federal jurisdiction exist).

SECTION 3.7 Severability. If any provision of the Plan is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction such
provision shall be construed or deemed amended to conform to applicable laws, or
if it cannot be so construed or deemed amended without, in the determination of
the Committee, materially altering the purpose or intent of the Plan, such
provision shall be stricken as to such jurisdiction, and the remainder of the
Plan shall remain in full force and effect.

SECTION 3.8 Effective Date. The Plan shall be effective as of the date the Board
approves the Plan; provided that any compensation paid under the Plan on or
after the 2013 annual meeting of stockholders of the Company shall be subject to
approval of the Plan by the stockholders of the Company at such meeting as
required by Code Section 162(m) and the regulations thereunder. In the event
that this Plan is not so approved, any Awards paid on or after such stockholders
meeting shall be void and of no force or effect.

 

5